Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 1 of 55

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X

 

 

D. GEORGE SWEIGERT, :
CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff,
JUDGE VALERIE E. CAPRONI
Vv.
MAGISTRATE STEWART D. AARON
JASON GOODMAN,
Defendant
XxX
=
oa
s 2
= Se
Iv]
wom ahd
oe 68
£9 meres
mer
= m4
= Ro
"Ti

a
a

PLAINTIFF’S OPPOSITION TO THE MAGISTRATE JUDGE’S REPORT
AND RECOMMENDATION ISSUED MARCH 2, 2020 (ECF. DOC. 138)

 
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 2 of 55

 

TABLE OF CONTENTS

Contents

PRELIMINARY STATEMENT .....ccccccsssessssssssssesssssecssescssecesnecesseessneesneecsneersnecsnecesntessmessesesseessanessasesness 5
THE DEFENDANT’S CIVIL CONSPIRACY CLAIM oescssssssssssssscssessecssssenessueenesennsesseesneesnseseessessnessessaes 6
PLAINTIFF'S [TED CLAIM vessessscssssessssscssssesssscsssvesssveccssecsssssssncsssnsesaseenaceesecesnsessusssutessussusesssesensaseeneessees 8

UNDISPUTED FACTS ...cccccsessssssssssssssssessssesssusessvecsssessssecassccessecssscesncesneesunecsneesansesnnseaniessueessnessaeesseessases 8
BLACK CUBE COFFEE CUP essecsssssesssssssessssscsssscssssccsssecsssssssssssasesnasessecesnecenncesnneesueesinsessusesssesaseessessess 9
REDBUBBLE.COM DESIGNS AS PART OF IED SMEAR CAMPAIGN wsesvessssssssssesssseessssessssesseeessees 12
CONTINUOUS CONFLATING PLAINTIFF WITH CO-CONPIRATORS wisessesssssessessssesstsssseesseeeseesneeess 15

LEGAL ARGUMENT o...ccscssssssssssssssssessessssssssscssuscssssasscasscssnecsnsesneesnecenessnceseeensesaenseessnessnteaneesnesssvensessey 27
FAILURE TO PROVIDE PLAINTIFF WITH ADEQUATE NOTICE. ..sessssssessssssssssssssssvissssssesesssaseesees 28
THE BULK OF DEFAMATION CLAIMS ARE TIME BARRED eeessessssesssscressesestsestessssesssessnssseseseesneee 30
ITED CLAIMS BASED ON SMEAR CAMPAIGNS HAVE BEEN UPHELD IN THIS DISTRICT .........- 31

CONCLUSION... cccssesssssssssessssessssvesssvcsssscsssecessesssssesasscesseccssuseessecsneessnceancesnessntensneessneessuessusessseessesesseees 33
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 3 of 55

TABLE OF AUTHORITIES

Cases

Aaron Rich y. Ed Butowsky and Matthew Couch, No. 18-81 (RJL), D.D.C. eee eeeesststerereteseeseneeneneneees 9
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ....csececsesesesesesereeessereeeneeresseneneesseecsssnessneseeeneneseseseneaenenenenseraeas 7
Bauman v. Butowsky, 377 F. Supp. 3d 1 (D.D.C. 2019) ...cecccceeeetetetenertenersseneeesseseseesseeesessesnsnessensenes 18
Bianchi v. Green, 1:18-cv-619 (GLS/DJS) (N.D.N.Y. Mar. 29, 2019) .cccccessersseseeeeterenereeserssesssesersseseeseens 5
Butowsky v. Gottlieb, 4:19-CV-0180 (E.D. Tex. June 18, 2019)... cceeeeesssersrsnseessssssssessseenseeseseseenenens 18
Doe y. Doe, No. 16 Civ. 0332 (NSR) (S.D.N.Y. July 14, 2017)... cccceceseseeeeneetenenerestetasesenetsesseeeeeeseens 28
Fed. Rule Civ. Proc. Rule 8(a) ...ccccccsscscesssccrcessecsscesessssscescsscnecssessensscsecsessessassesnesenesaesssressssensessneneesseseenes 21
Fta Mkt. Inc. v. Vevi, Inc., 11 CV 4789 (VB) (S.D.NLY. Feb. 1, 2012)... ccceseseeeseneseereeeseeneeteereeseesnens 31
Howell v. N.Y. Post Co., Inc., 596 N.Y.S.2d 350, 353 (NY. 1993) ...cccsscsesceecseecerecsesssesescensesessecsessesecseneees 14
Krehan v. Held's Janitorial Serv., Inc., 12-CV-160S (W.D.N.Y. Sep. 12, 2012)... cece sesereseneeeees 30

Regal Custom Clothiers, Ltd. v. Mohan's Custom Tailors, Inc., No. 96 Civ. 6320, 1997 WL 370595, at *8

(S.D.N.Y. July 1, 1997)... ccceeeesesesssessecseecsssessnesesessssessasenenensesesnscasaensseeenenereceeseseseneneesesessesenensnenenenengs 27
Rich et al v. Fox News Network LLC et al, 1:18-cv-02223-GBD-SN (S.D.N.Y.) .ceccccesesesereererreneereneeseeaee 18
Rich v. Butowsky, 1:18-cv-00681-RJL (D.D.C. 2018) ...cccccseeeeteteeeseetsenenseeisnessssensensseneenssenenseenesneaeaes 18
Rich vy. Fox News Network, LLC, 939 F.3d 112 (2d Cir. 2019) vccececceccsscssssssesesserseereereeresstsesteoes passim
Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19, 2019)... ccseessesseeens 27, 28
Steele vy. Goodman, No. 3:17-cv-601, 2019 WL 3367983, (E.D. Va. July 25, 2019)... ceeseeteeteeeeseees 8
Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 157-62 (2d Cir. 2014)... csesesesesessesseseneneeetesseenenenees 33
Statutes
N.Y. Civ. Rights Law § § 50 and 51 o.ecicceecssseseseseseesenetensestenererersersasessnesssenessesenenssesenenenenesesasaenenentates 13
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 4 of 55

Other Authorities

N.Y. C.P.L.R. § 215 ceccccccscccsesseseseseeseesscseesscseseceeseressesessssesesesseeecsssesasssseseesessasasesenenesereneeeasasesssessracsaseseasens 31
Rules

Fed. Rules Civ. Proc. Rule 8(a).......ccceecscescesseeeereeeeseessesnsevauesessseesecanessecsassseersessseseeaseeseesasoneaseroneas 5,7,27
Fed. Rules Civ. Proc. Rule 8(a)(2) ....csecsesseesescsersessssssssssscsecsessesseesscseeseseseeneeeeseasesesisosseresesseresesssesseanneass 28
Federal Rules of Civil Procedure Rule 8(a) .......cceeccesecceseessesssscesserseseceecsersenesenensssaesteneseneesanenrensentesey 5,20
Treatises

Fox News reporter and right-wing conspiracy theorists planned to wiretap family of slain DNC
staffer Seth Rich: report, 2/17/2020 ......cccccccccsccseeseetseseeteeseseeneensenerseeneenesssensessasseeneseceeneseseeeneeeens 17

How a Conspiracy Theorist’s Call About a Dirty Bomb Shut Down Part of a Port, June 15, 2017, New
York Times...cccccccccccsscecessessscsesesecseseececesseeeseesseceeesnesesessesssaeessnsseeesseessssaesesssaseaeeeeeesenaeeresesseneseneanseesees 22

How a conspiracy theory closed part of a major US seaport, June 16, 2017, CNN Business..........0.000 23

Report: The Port of Charleston Dirty Bomb Hoax and Social Media Liability Paperback — April 14, 2018

Right-Wing Activists Discussed Wiretapping Seth Rich’s Family, Three People in the Room Say,

DIV TIZOQO oe ..ccccccsecccscesccssssesneceeceseeeeeeneceeeeeneseeseeeeeeedsheasueeeeeseenseeeeeeeeeseeeeeeeeeeeeeeaendeeDOee NG COAG C EE CLUE SEESCLEE EEE 18
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 5 of 55

PRELIMINARY STATEMENT

1. On March 2, 2020, the Magistrate Judge (Stewart D. Aaron) released his Report and
Recommendation (R&R), ECF Doc. No. 138. The Magistrate Judge has appropriately noted the
more liberal pleading requirements of the Federal Rules of Civil Procedure Rule 8(a) applied to
defamation cases in contrast to New York State’s heightened pleading requirements (which are
procedural in nature). However, Rule 8(a) can act as a two-edged sword: (1) relaxed pleading
requirements for the Defendant (Def.) and (2) adequate notice requirements for the Plaintiff. The
Plaintiff is entitled adequate notice of plausible and coherent allegations as provided for by Fed.
Rules Civ. Proc. Rule 8(a). This situation is prejudicial to the Plaintiff as Rule 8(a)(2) requires
the Plaintiff receive adequate notice of Def’s claims to prepare a defense.

2. For the reasons stated herein, the Plaintiff OBJECTS to those aspects of the Magistrate
Judge’s R&R that would leave the Def.’s counter-claim for defamation standing. As stated in
the R&R, “[c]lonstruing the allegations in the light most favorable to Defendant, he adequately
has alleged that Plaintiff made false statements about him that would tend to injure him in his
business. ..(page 12)”. The Plaintiff objects to the foregoing statement on the following grounds:

“See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (holding at motion to dismiss stage
claim has facial plausibility where factual content allows court to draw reasonable
inference that defendant is liable for misconduct)” Bianchi v. Green, 1:18-cv-619
(GLS/DJS) (N.D.N.Y. Mar. 29, 2019)

3. The Plaintiff OBJECTS to the recommendation in the R&R that the Plaintiffs intentional
infliction of emotional distress (I.I-E.D.) claims should be dismissed. Specifically,

“tmJoreover, Defendant’s conduct has not exposed Plaintiff to an unreasonable risk of bodily

st
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 6 of 55

injury or death, as required to state a claim for negligent infliction of emotional distress.”. The
Plaintiff objects to the foregoing statement on the following grounds:

“Under New York law, although "[t]he standard of outrageous conduct is strict, rigorous
and difficult to satisfy ..., that is not the case when there is a deliberate and malicious
campaign of harassment or intimidation." Scollar v. City of New York , 160 A.D.3d 140,
74 N.Y.S.3d 173, 178 (1st Dep't 2018) (internal quotations omitted). To be sure, "it is
manifestly neither practical nor desirable for the law to provide[ ] a remedy against any
and all activity which an individual might find annoying." Nader v. Gen. Motors Corp .,
25 N.Y.2d 560, 307 N.Y.S.2d 647, 255 N.E.2d 765, 770 (1970). At the same time,
"where severe mental pain or anguish is inflicted through a deliberate and malicious
campaign of harassment or intimidation,” IIED provides a remedy. Id. In other words,
under New York law, the proper inquiry is not merely whether each individual act might
be outrageous. Rather, the question is whether those actions—under the totality of the
circumstances—amounted to a deliberate and malicious campaign.” Rich v. Fox News
Network, LLC, 939 F.3d 112 (2d Cir. 2019)

4, The Plaintiff accepts and does not oppose all other the remaining findings (other those
with stated opposition above) in the R&R (ECF. 138).

THE DEFENDANT'S CIVIL CONSPIRACY CLAIM
5. The Magistrate Judge’s R&R recommended the dismissal of Def.’s civil conspiracy
claims; but those claims are inextricably intertwined with the Def’s surviving defamation claim.
See “COUNT 3 CIVIL CONSPIRACY” allegations [ECF 122]). The surviving defamation
claims of the Def. can not stand without the foundationless underlying civil conspiracy claims.
Both the civil conspiracy claims, and defamation claims should have been recommended for
dismissal in the R&R (ECF. 138).
6. (COUNT 1 DEFAMATION [ECF. 122]). The Def’s accompanying defamation claims,
which are intrinsically and extricable intertwined to the civil conspiracy claims, should be

completely ignored as they insufficient in providing this Court “factual content” that “allows”

6
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 7 of 55

this “court to draw reasonable inference that defendant is liable for misconduct” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009).

7. As the Court is aware, Defendant (Def.) has a long history of conflating the Plaintiff with
a group of “co-conspirators” (joint tortfeasors) related to Def. Goodman’s Virginia lawsuit. In
his pleading (ECF Doc. No. 122, 12/5/2019) Def. Goodman seeks to hold the Plaintiff
responsible for statements made by other parties that have nothing to do with the Plaintiff. The
Plaintiff is nothing more than a convenient target, as Def. should already possess much of the
information needed to state a cognizable claim but doesn’t.

8. The Def.’s conspiracy defamation claims are applied to the Plaintiff in a slap dash
incoherent manner, which do not meet the test of Fed. Rules Civ. Proc. Rule 8(a) (allowing for
adequate notice to an individual Plaintiff — not a blob of joint tortfeasors). Other examples in
Def.’s counter-claim papers (ECF. 122)

e Def. rehashes a pointless call in social media podcast show (para. 8 & 9) that represents a
“conspiracy” between alleged joint tortfeasors Tyroan Simpson, Manuel Chavez, III (aka
DEFANGO) and Nathan Stolpman (aka Lift The Veil). No actionable claim is cited.

e Def. spends two paragraphs (para. 13 & 14, ECF 122) discussing Tyroan Simpson, aka
“Frank Bacon”, with whom the Plaintiff has no contact or association. No actionable
claim cited.

e Def. complains that the Plaintiff attempted to intervene in the Virginia lawsuit (para. 15)
which is not a tortious act.

e Def. complains that the Plaintiff operates a counter-speech blog to defend himself from
Def.’s attacks. No actionable claim cited.

e Def. accuses Plaintiff of using his knowledge of military radio communications
(essentially glorified ham radio operations) as being used as part of a clandestine network
to communicate with co-conspirators (para. 24). No actionable claim cited.

e Def. goes on and on about a non-party — Steve Outtrim — in paras. 28 to 33. The only
logical connection between Plaintiff and Outtrim is that the Plaintiff “reblogged” an

7
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 8 of 55

Outtrim post that was almost a year old. Def. has yet to provide specific tortious acts of a
defamatory nature that can be attributed to the Plaintiff. No logical claim cited.

PLAINTIFF'S IED CLAIM
9. The Magistrate Judge’s R&R recommended the dismissal of allegations made by the
Plaintiff in “IV. NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS”, [LLE.D.] pages 63 to 69 (ECF 88). The law in this Circuit suggests that when the
totality of circumstances regarding the Def.’s conduct is examined, the Plaintiff's L.1.E.D. claim
should be left undisturbed. Or, in the alternative, the Plaintiff should be provided leave of the
Court to amend and clarify this claim to reflect the totality of circumstances — namely events and
activities that can be compartmentalized into a working definition of “smear campaigns”.

UNDISPUTED FACTS

10. | On many prior occasions in this, and in other federal courts, Def. Goodman has alleged
that Plaintiff is a member of a group of co-conspirators (alleged joint tortfeasors) that orbit
around Robert David Steele, plaintiff in a Virginia defamation lawsuit; Steele v. Goodman, No.
3:17-cv-601, 2019 WL 3367983, (E.D. Va. July 25, 2019). Def. Goodman — not Plaintiff -- had
direct communications with Steele via a social media podcast to raise funds for Steele’s
501(c)(3) entity known as “UNRIG” a day before the infamous “Port of Charleston dirty bomb
hoax” on June 14", 2017.
11. Def. states (para. 69, 122) “[a]lmost immediately following the incident in the Port of
Charleston, Counter Defendant Sweigert began parroting the claims made by Steele, publicly
demanding the FBI investigate Goodman for his alleged role in the alleged “dirty bomb hoax”.
Setting aside the fact that this statement is false, the Def. has had thirty (30) months since June

14", 2017 (Port of Charleston) to locate any such statement on any social media platform. This
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 9 of 55

statement is the height of vagueness, not even a medium is suggested by the Def. (television,
radio, blogs, FaceBook, etc.). Finding no such defamatory statements made the Plaintiff the Def.
must attribute statements by Steele and the other joint tortfeasors to the Plaintiff (the convenient
target).
12. Sworn statements have been provided by numerous parties in other federal courts
“debunking” the Def.’s claims that Plaintiff is linked with these joint tortfeasors; but nonetheless
the Def. continues to ignore these sworn statements and distributes his smears against the
Plaintiff. This Court should be fully aware of Def. Goodman’s policy and practice of attributing
defamatory statements made by other third-parties to the Plaintiff.

BLACK CUBE COFFEE CUP
13. Def. has used his conspiracy theories to support his justification for creating the
deplorable commercial merchandise that Def. sold on the platform REDBUBBLE.COM (para.s .
26 to 28, 95, Second Amended Complaint [SAC], ECF. 88).
14. This merchandise was an integral piece of Def.’s multi-year smear campaign. It was the
alleged slander of Chavez and Steele in November 2017 that led to the creation of the “Black
Cube coffee cup” — again not connected to the Plaintiff (see para. 95, SAC, ECF. 88).
15. Def. plainly stated (on numerous occasions in video podcasts) that the Plaintiff libeled
Def. Goodman by stating Goodman was a paid operative of a private Mossad associated firm
known as “Black Cube”. The origin of this statement was attributed to an associate of Chavez,
Matt Couch (presently being sued for slander in Aaron Rich v. Ed Butowsky and Matthew Couch,
No. 18-81 (RJL), D.D.C.).
16. It was the release of the “Black Cube” slander by Manuel Chavez, III (repeating a story

created by Mat Couch) on a social media podcast in November 2017 (EXHIBIT ONE) that
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 10 of 55

caused Def. Goodman to create the “Black Cube coffee cup” in question. The Def.’s claims for
defamation are misplaced on the Plaintiff and should be placed on the group of joint tortfeasors
(Chavez and company).

17. It was the alleged slander of Chavez and Steele in November 2017 that led to the creation
of the “Black Cube coffee cup” — again not connected to the Plaintiff (see para. 95, SAC, ECF.
88).

18. The humiliating “Black Cube coffee cup” was and integral part of Def.’s “CrowdSource
The Truth” podcast show and was only one piece of an overall smear campaign designed to
inflict emotional distress on the undersigned.

19. In the podcast screen shot depicted below, the Court should note how the “Black Cube”
coffee cup is positioned. The handle is outward toward the audience to reveal the Plaintiff's
likeness for the audience. The coffee cup is behind the Def.’s computer monitor, which is out of
arm reach. Thus, it is not positioned as a coffee cup for the host, but as some unorthodox totem

or trophy of the Plaintiffs humiliation.

 

Above: Attorney Larry Klayman, esq. speaks with Jason Goodman with the
REDBUBBLE.COM coffee cup merchandise in question
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 11 of 55

Case 3:17-cv-O0601-MHL Document 39 Filed 04/13/18 Page 65 of 97 PagelD# 406

video may be accessed by clicking the following — hyperlink:
https://www.voutube.con waich?v=GNaCkongF Je&featurevoutibe. The video opens

   
   

 

with the following insulting picture and words: s

a

beep State Dunces Attack George Webb & CSTT - Bitcain Challenge Response -

Above: Artwork for the REDBUBBLE.COM “Black Cube” coffee cup in question

 

 

Above: Def. appears holding the REDBUBBLE.OM coffee cup with Plaintiff's likeness with
side-kick Quinn Michaels (aka Corey Atkin) watching.
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 12 of 55

20. Over time, evidence in social media and the Virginia court (Steele v. Goodman) revealed
that the “Black Cube” rumor was directly attributable to Chavez and his associate, Couch — not
the Plaintiff. Without belaboring the issue, suffice to say that considerable effort was expended
to “debunk” the allegation by the Def. that the Plaintiff had something to do with this “Black
Cube” smear (see Exh. 1).
21. One of the Def.’s “key associates” (ECF. 122) was the merchandise vendor and its web-
site “REDBUBBLE.COM”, which sold the Def.’s artwork creations on coffee cups, tote bags, T-
shirts, etc.

REDBUBBLE.COM DESIGNS AS PART OF IED SMEAR CAMPAIGN
22. At the time this merchandise was released (November 2017) the Def. broadcast in a
widely distributed manner that the Plaintiff was a member of the “deep state” and formerly
associated with purported C.I.A. guns-for-drugs smuggling in Latin American — while the
Plaintiff served active duty in the U.S. Air Force.
23. Def. proclaimed Plaintiff was involved in an aircraft crash in Nicaragua in 1983 and that
the undersigned most likely had Post Traumatic Stress Disorder (P.T.S.D.). This was a direct
attack on a perceived emotional condition that would be impacted by the pubic display of
crashed aircraft in Nicaragua in 1983. The artwork is designed to mimic the news surrounding
an aircraft crash in Nicaragua.
24. This action by the Def. represents a pre-planned direct attack on the emotional stability of
a sufferer of P.T.S.D. Def.’s actions to publish these artifacts was directly squarely at the
Plaintiffs perceived weakness in the hopes of trigger an unstable emotional episode. This was

planned and intentional.

12
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 13 of 55

 

| consider this a very scrious matter as it deals dircetly with the first amendment right to freedom
of speech, freedom of the press as well as important elements of the Digital Millennium
Copyright Act and other laws including Pair Use and Parody. This complaint also secks to
circumvent matters currently under consideration by the U.S. District Court in the Southern
District of New York in pending civil litigation. —

 

25. The above copy also includes an electronic message the Def. sent to
REDBUBBLE.COM demanding that Plaintiffs requests that the material be taken off their web-
site be denied and ignored. The Def. states to REDBUBBLE.COM, “I consider this a very
serious matter as it deals directly with the first amendment right to freedom of speech, freedom
of the press as well as important elements of the Digital Millennium Copy Right Act...”. Thus
the Def. believes it is his “right” to publish such creations (in open defiance of N.Y. Civ. Rights
Law § § 50 and 51). Def. has no such rights and the Plaintiff was within his rights to complain
directly to REDBUBBLE.COM.

26. The Def. believes he has some right to conflate the Plaintiff into any number of
defamatory conspiracy theories at his whim. Def. created widely distributed artwork (para. 26 to
28, SAC, 88) placing the Plaintiff into the Iran-Contra scandal by displaying the undersigned’s
likeness with a Latin American police placard that reads “POLICIA DE SANDINISTAS”. The
Def. knew that the undersigned was held in “enemy” captivity for 48 hours by the para-military

forces of the Sandinista government in Nicaragua (along with the crew of U.S. Army helicopter
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 14 of 55

crew of tail number 20212). This incident occurred while the crew ferried a helicopter from the
Republic of Panama to Honduras.

27. The aircraft crew acted on “loan” or temporary duty assigned to the Organization of
American States (OAS) to carry out an OAS peace keeper missions. For the Def. to trigger
memories of the crash sustained by the Plaintiff, the Def. even changed the date of the aircraft
crash, listed as October 6, 1983 on the REDBUBBLE.COM merchandise albeit the crash
reported in the New York Times occurred October 6, 1986. This was a direct assault on the
presumed P.T.S.D. of the Plaintiff in an attempt to trigger memories of the aircraft crash. This
three-year manipulation of the crash date to coincide with Plaintiffs military service seems an
overtly outrageous act for a “news organization” to commit.

28. Such manipulation of historical facts and news events that target at an honorably
discharged veteran to manipulate a P.T.S.D. injury is extreme and outrageous conduct that was
intended to cause, or disregard of a substantial probability of causing, severe emotional distress,
with a casual link between the conduct and injury causing severe emotional distress. Rich v. Fox
News Network, LLC, 939 F.3d 112 (2d Cir. 2019)(quoting Howell v. N.Y. Post Co., Inc., 596
N.Y.S.2d 350, 353 (N.Y. 1993)).

29. The Def’s “Black Cube coffee cup” and REDBUBBLE.COM merchandising marketing
campaign (with Iran-Contra crash site images) were initiated in retaliation for a discrete event --
the “Black Cube” slander, with has been thoroughly reviewed and attributed to Chavez and
Couch — not the Plaintiff [Exh. 1].

30. It is incoherent and implausible that a “news organization” (as the Def. claims to be)
would intentionally manipulate facts to perpetrate a known slanderous falsehood for the purpose

of selling a small quantity of actual merchandise.

14
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 15 of 55

CONTINUOUS CONFLATING PLAINTIFF WITH CO-CONPIRATORS
31. It is well documented that a rogue group of social media “agents of chaos” targeted Def.
Goodman, according to the former insider whistle-blower that was attached to the joint
tortfeasors — that is Manuel Chavez, III. Beginning in May 2019 the Def. has conducted
extensive public phone calls with alleged “co-conspirator” Chavez to discuss the “conspiracy”.
Chavez provided electronic mail messages to the Def. that exonerated the Plaintiff from any

membership with these joint tortfeasors.

32. Below is depicted only one of dozens of electronic mail messages sent from Chavez to
Def. on June 18,2019 describing all the players associated with the joint tortfeasors — exonerating

the Plaintiff — ignored by the Def. in his counter-claim document (ECF 122).

From; Detango TV dalango®.
Subject: Fad:
Date: June 48, 2019 at tt:44 AM
To: tuth@ . Gseaman@

seessnses Forwarded message s+
From: ametnetanya <alanyar ite
Dato: Sun, Jul 2, 2017 at 8:49 AM
Subject: sorry!

To: Netango <Delaoun®

So Hove Robert bul he moves way to fast. | was just having hunch and taiXi fi
. ing about how viewers discam things and why you are the
best cna basicaly (Jar's lace facts you are a good 50 1Q points > rest) {'m slammed busy wilt tile as f'n sure you are bul so weit kids
and a husband (inal's kha 3 kids} so if nim deciding TOMORROW was a pain in your but I do apologize.
I'm siting hese writing defamation cases fer my hushand for policemen and thinking
on nu ig I can in three days get you a case against
Jason. fim guassing 9 half a métion bucks thay will throw at you ta jus! make it go away # catch ill Robert ig tho real deaf ha can go
to court for you. And wil, that is coat thing about Dim. He drave 3 hours to come See me on the farm (lerifed honestly) and hutg out
att day, seemingly unaltected my itends showing up and doing bong hits,
Thad writen the mos! kilsr casa against jaxe-crisis-actor-morphonius. | wit have Nora (maccody 3
i ry} sand you a copy (I can}. They
tiafents epatcat david Geox rare cat whole tara 49 in the hospital (her mom is dystg} her brcther is a lawyer who repped
E's in their “divorce® but apparently HE blackmailed BROCK and is Nt A fudge pack
NOT THAT THEAE’S ANYTHING WRONG WITH fone iS NOF apes??? lust ht “
Max, ber brother was the one who eventuelly would not tot her fa againat morphonius bacausa Nis cay
° nt N porate overiord’s dkiqt want the
publedy. the lawaull he is waving arourd on his channel, | wrote thal. Nora had started trying to help Robert get to rump because
She Sves xa @ few dcors down from Perse’s guards (I call tham spear holders because te 13 a notorious fag) whan her family came
under intense fire from meciia matters. THE ONLY person who know the stuff in the highly produced morphanius pieces was brock,
anpways then she gotina huge Fight with Robart aver the pade thing, the details of which escape mo. So [ was a Site wary with
helping Robart because | thick the attack against hor amily was because trey were trying to help him, and | suil want to go after
media matters, get tham off youtuba and get tte viewing of the stander paid,

anyways do eantempiata suing Jaton, he's bkuly insured. You have 4 great cags.
mT

33. Nearly every possible actionable defamatory statement attributed to the Plaintiff by the
Def. (ECF. 122) was made by this group of joint tortfeasors — not the Plaintiff. Def. Goodman

has attributed so-called defamatory statements to the Plaintiff that have been made by a group of

joint tortfeasors not associated with the Plaintiff; but associated with the Virginia lawsuit

15
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 16 of 55

plaintiff, Robert David Steele, Steele’s attorney (Steven S. Biss, esq.), Biss’s wife (Tanya
Cornwell), Biss’s friend Chavez (aka “DEFANGO”) and a former business partner of Chavez
known as Thomas Schoenberger.

34. See Defendant’s statement at para. 8 [quoted in relevant part]:

8. In December 2017, Sweigert entered into a verbal agreement with Simpson and other
third parties during a multiparty telephone call with Simpson, Manuel Chavez, III aka
“Defango” (hereinafter “Chavez’”)...[emphasis added]

35. See Defendant’s statement at para. 15 [quoted in relevant part]:

15. Through his interactions and communications with surrogates, co-conspirators and /
or intermediaries including his own brother Webb, Chavez and Simpson, Sweigert has
aligned his efforts with those of the Plaintiff in Steele v Goodman a federal lawsuit
currently active in the Eastern District of Virginia (3:17-cv-00601-MHL). Webb, Chavez
and Simpson have each communicated directly with Steele on multiple occasions.
Chavez claims Simpson is the brother in law of Steele’s attorney, Biss. Sweigert
attempted to intervene in Steele v. Goodman but was denied by the honorable M. Hannah
Lauck. (EXHIBIT B).

36. It is instructive to note the “PARTIES” Defendant Goodman has claimed are involved in
this case [page 11, ECF 122].

41. Plaintiff in Steele v. Goodman Robert David Steele 11005 Langton Arms Court
Oakton VA 22124.

42. Council for Plaintiff in Steele v. Goodman Steven S. Biss 300 W Main St Ste 102
Charlottesville, VA, 22903-5575

43. co-Defendant I Steele v. Goodman Patricia Negron (hereinafter “Negron”) 925
Webster St Unit 3 Needham, MA 02492

46. Counsel for Plaintiff Biss’ wife and alleged sister of Tyroan Simpson Tanya
Cornwell (hereinafter “Cornwell’”). 8035 Scottsville Rd. Scottsville, VA 24590.

47. Manuel Chavez, III (hereinafter “Chavez’’), believed to be a resident of Nevada.
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 17 of 55

37. Manuel Chavez, III of Carson City, Nevada, (aka DEFANGO”) has at least a three (3)
history in social media circles of providing social media “reputation projection” for paid clients.
In social media podcasts Chavez has admitted to working with the Virginia licensed attorney
Steven S. Biss, esq; presently representing (pro hac vice) Dallas-based businessman Edward
Butowsky -- another Chavez “client”. The wife of this attorney (Tanya Cornwell) has paid
incentives and monies to Chavez, at least $1,500 on one occasion (via the Internet wire of the
PayPal service). Tanya Cornwell has also admitted to drafting a pleading for the signature of
Chavez to act as a plaintiff in a lawsuit against an Def. Goodman. The “Cornwell” pleading was
intended to be filed in the courts of Arizona where Chavez resided at the time. A client of Mr.
Biss, Robert David Steele, paid Def. Chavez $500.00 for unknown services. None of this has
anything to do with the Plaintiff or alleged defamatory statements made by the Plaintiff.

38. | Recent mainstream news media accounts have clearly shown that Manuel Chavez, III
and Thomas Schoenberger were part of a litigation team known as “SHADOWBOX

STRATEGIES” that had absolutely nothing to do with the Plaintiff. See:

Fox News reporter and right-wing conspiracy theorists planned to wiretap family of
slain DNC staffer Seth Rich: report, 2/17/2020

One of their topics was responding to online critics of wealthy Texas businessman Ed
Butowsky, who had recently been outed as a driving force behind a retracted Fox News
story about murdered Democratic National Committee staffer Seth Rich,” The Beast
reported. “The group that gathered at Butowsky’s home included a conspiracy theorist, a
Fox reporter fighting for her career, a former private intelligence contractor married to
star journalist Lara Logan, and a Democratic PR operative who lost his business in the
face of sexual assault allegations.”

“The group also included Thomas Schoenberger and Manuel “Defango” Chavez, two
notorious internet provocateurs who had recently launched a self-proclaimed ‘elite’
company that promised to use bots and sow ‘targeted chaos’ to defend its clients online,”
the publication noted. [emphasis added]

https://www.rawstory.com/2020/02/fox-news-reporter-and-right-wing-conspiracy-
theorists-planned-to-wiretap-family-of-slain-dnc-staffer-seth-rich-report/

17
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 18 of 55

Right-Wing Activists Discussed Wiretapping Seth Rich’s Family, Three People in
the Room Say, 2/17/2020

In an interview with The Daily Beast, Butowsky confirmed the list of guests at his house,
although he disputed the characterization of it as a “meeting.”

The varied group, according to Butowsky, included Schoenberger, Chavez, outspoken
Rich conspiracy theorist Matt Couch and an associate, Logan’s husband Joe Burkett, as
well as Fox News reporter Malia Zimmerman, who was the author of the retracted Fox
story.

But while Butowsky insists he only hired Chavez and Schoenberger to help his online
image, a recorded video conference obtained by The Daily Beast suggests that their
relationship had more sinister goals, at least in some instances. [emphasis added]

In the gathering, Butowsky appeared to urge Schoenberger and Chavez to turn their
internet harassment skills on Stuart Blaugrund, a Dallas attorney and one-time Butowsky
acquaintance who had become critical of Butowsky’s role in the Rich conspiracy theory.

Fuming over an email from Blaugrund in the video conference, Butowsky appeared to
urge Chavez and Schoenberger to publicize Blaugrund’s personal information online.

https://www.thedailybeast.com/right-wing-activists-discussed-wiretapping-seth-richs-
family-three-people-in-the-room-say?via=twitter page

39. Active lawsuits that address issues related to Mr. Edward Butowsky and alleged false
news stories created by Butowsky include, Bauman v. Butowsky, 377 F. Supp. 3d 1 (D.D.C.
2019); Butowsky v. Gottlieb, 4:19-CV-0180 (E.D. Tex. June 18, 2019); Rich et al v. Fox News
Network LLC et al, 1:18-cv-02223-GBD-SN (S.D.N.Y.); Rich v. Butowsky, 1:18-cv-00681-RJL
(D.D.C. 2018), note: Rich v. Fox News Network, LLC, 939 F.3d 112 (2d Cir. 2019)

40. Published social media reports indicate that Mr. Edward Butowsky paid $20,000 to
Chavez and other pseudo political operatives like Thomas Schoenberger, Napa County,
California, as part of the SHADOWBOX STRATEGIES initiative. Mr. Butowsky was a FOX

NEWS contributor who inserted himself into the Internet conspiracy known as the “Seth Rich
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 19 of 55

affair”. Suffice to say that the Seth Rich conspiracy attracted intense attacks by conspiracy
theorists that leverage social media as a public relations weapon (as in “weaponize”).

41. The source of the social media defamation attacks on Def. Goodman was Chavez and
Schoenberger, who have both openly admitted working with Biss, Cornwell, Steele and Simpson
— NOT the Plaintiff.

42. Schoenberger and Chavez both traveled to the Greater Dallas area to create
“SHADOWBOX STRATEGIES” and were living together at the time. The approximate time
the company “SHADOWBOX STRATEGIES” was created in the State of Texas is the fall of
2017. Apparently Schoenberger and Chavez met Butowsky in September 2017 and “moved into
the hotel” near Butowsky’s home between January and March 2018. These events occurred
precisely during the same time period that Def. Goodman complains of the Plaintiff joining a
confederation with Chavez, Simpson, Biss, Steele, etc. Plaintiff had nothing to do — whatsoever
— with these individuals, their plans, their initiatives or these events and Def. Goodman has not
attributed a single defamatory statement made by the Plaintiff during this time period.

43. Published social media reports demonstrate that Schoenberger is/was more or less the
behind the scenes “arranger” that entrapped individuals in cyber quick sand. Schoenberger has a
reputation of manipulating individuals into troubling situations that create chaos and harm. As
stated in the draft charter created for SHADOWBOX STRATEGIES. See below:

THIS IS WAR

Shadowbox is your army. We solve your problems and expose truth. We unleash a
multifaceted, strategic battle plan through integrated research earned media, legal and
digital chaos.

Where your enemies have lied to paint you as the bad guy, we sow the seeds of doubt and
present the counter-narrative that they are, in fact, the villains, and you have been
unjustly accused. We do this through sophisticated use of internet technology, meme
creation, PR, and cyber-guerrilla tactics that stop the bleeding and begin to sway
public opinion and the media in your favor.

19
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 20 of 55

Internet URL: _https://trackingmeroz.wordpress.com/2019/06/26/in-the-company-of-
shadowboxers/
44. Evidence is available that Schoenberger was actively developing social media messaging
to target Def. Goodman and was communicating these strategies to the likes of Chavez,
Simpson, Biss, Steele and Cornwell. None of these activities have anything to do with the
Plaintiff.
45. The Def.’s confusing attribution of defamatory statements amongst a crowd of “‘co-
conspirators” is unfair and prejudicial to the Plaintiff. The Defendant’s counter-claim allegations
are required to at least adequately notify the Plaintiff of the defamation allegations made against
the undersigned, as required by Federal Rules of Civil Procedure Rule 8(a). There is confusion
with Def.’s approach at conflating defamation joint tortfeasors with the Plaintiff creating a
jumble, making the identifications of sources of the alleged defamation (as to who exactly who
said what) problematic, vague and ambiguous.
46. For instance, Def. Goodman considers positive book reviews of the Plaintiff's book to be
somehow actionable. What positive book reviews would that be? In fact, many book reviews on
the Plaintiff's Amazon book page were negative, left by ‘anonymous’ posters. This conclusory
allegation by Def. Goodman is inherently unsupportable with any facts or evidence, merely slap
dash envisaged generalities.

74. Sweigert’s co-conspirators have engaged in overt acts in furtherance of their
conspiracy, providing positive reviews of the book intended to bolster sales.

And

76. Sweigert and his co-conspirators engaged in defamation per se on several occasions
by deliberately making false statements which were published to third-parties without

20
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 21 of 55

privilege of authorization; with fault amounting to AT LEAST negligence; that caused
special harm.

47. In fact, Def. Goodman suggests that this very lawsuit “is only one component of Counter
Defendant’s defamation and harassment against Goodman [para. 11, ECF. 122]”. Again, no
specifics are provided, merely a conclusionary opinion.

48. Def. Goodman opines, “Sweigert has made numerous statements and false accusations
against Counter Plaintiff in furtherance of the conspiracy, including contacting law enforcement
around the country and providing false statements intended to put the Counter Plaintiff in
jeopardy of criminal charges [para. 18, ECF. 122].” Such an allegation sounds in the common
tort of malicious prosecution and not defamation. The Plaintiff has not received adequate notice
as to what statements are being described? To which law enforcement agencies? The Court, and
the Plaintiff, are left hanging and Fed. Rules Civ. Proc. Rule 8(a) is stood on its head.

49. _ The Plaintiff demands to know, pursuant to the notice requirements of Fed. Rule Civ.
Proc. Rule 8(a) what exactly as these defamatory statements, precisely?

CONTINOUS CONFLATING OF THE PLAINTIFF WITH THE PORT OF CHARLESTON
50. In a social media podcast entitled, “Robert David Steele”, published June 13, 2017, Def.
Goodman appears with George Webb (Sweigert), Robert David Steele [Virginia plaintiff], and
Virginia lawsuit co-defendant Trish “the dish” Negron. These events have nothing to do with the
Plaintiff. Def. Goodman has accused all these individuals of acting as co-conspirators against

him [ECF. 122] — to include the Plaintiff, a non-involved party.

24
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 22 of 55

 

Internet URL: https://www.youtube.com/watch?v=hMJoAOS5OZY8
51. The following day the so-called Port of Charleston “dirty bomb hoax” occurred, as

reported in the national media. For example:
The New dork Simes

How a Conspiracy Theorist’s
Call About a Dirty Bomb
Shut Down Part of a Port

 

How a Conspiracy Theorist’s Call About a Dirty Bomb Shut Down Part of a Port, June 15, 2017,
New York Times [https://www.nytimes.com/2017/06/15/us/port-dirty-bomb-south-
carolina.html|
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 23 of 55

 

Ss

  

How a conspiracy theory closed part of a
major US seaport

   

How a conspiracy theory closed part of a major US seaport, June 16, 2017, CNN Business
Internet URL: [https://money.cnn.com/2017/06/16/media/port-of-charleston-dirty-bomb-
conspiracy-theory-shutdown/index.html]

How a conspiracy theory closed part of a major US seaport
by Donie O'Sullivan @CNNMoney June 16, 2017: 5:46 PM ET

“... Webb's allegations were broadcast on "Crowdsource the Truth," a conspiracy theory
YouTube channel with a relatively modest 11,000 subscribers. Two other people appeared
on-screen with Webb, all remote of one another -- Webb said he was in Ohio. Throughout,
the trio read and responded to live comments from their audience -- which reached 2,000
viewers at some points, according to one of the hosts.

Webb posts daily on his own, separate YouTube channel, hosting a series he calls
"Hillary's Leakers, Hackers and Henchmen." His videos rarely get more than 10,000
YouTube views.

After Webb mentioned the "Memphis Maersk," the audience quickly sprung into collective
action through a "Crowdsource the Truth" Facebook group and the live comments section
that accompanied the YouTube broadcast.

Using a free online tracking tool, viewers found that the ship was in or approaching the
Port of Charleston in South Carolina.

About an hour later, Webb's onscreen counterpart, Jason Goodman, who runs
"Crowdsource the Truth," called a number he said was the Coast Guard while still live
streaming. [emphasis added]

Goodman identified himself to the person on the other end of the line as a "reporter with an
independent news agency," and began telling them about the alleged threat before he was
interrupted.” [quoted in relevant part]
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 24 of 55

52. Nearly a year after the 6/14/2017 incident the Plaintiff released a book based on “open
source intelligence” (OSI) about these events. The book was published on April 14, 2018, which
included a disclaimer on the back cover (see below); see Report: The Port of Charleston Dirty
Bomb Hoax and Social Media Liability Paperback — April 14, 2018 ,

[https://www.amazon.com/Report-Charleston-Dirty-Social-Liability/dp/1717056792].

CIAL MEDIA LIAB

“DIRTY BOMB ... PLEASE :
LINVESTIGATE ... MAERSK MEMPHIS" |

 

  

The alleged deception merchant described herein is Jason
| David Goodman of New York City, operator of the “business”
CrowdSourceTheTruth (a social media conspiracy channel).

| WARNING: No individuals described herein should be/
presumed to be guilty of any particular violation of law, policy 3
For regulation. All parties should be presumed innocent until a)
‘competent court deems otherwise.

    
  

     
   
  

   

 

Above: Front and back cover of the Plaintiff's book

24
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 25 of 55

 

 

3-VEC-SGA Document 122 Filed 12/08/19 Page 115 of 144

   

Port of Charleston
Dirty Bomb Hoax

Immediate Need for Deterrence

Against Weaponized Deception

DIRTY BOMB ... PLEASE INVESTIGATE ...
MAERSK MEMPHIS |

   
 
  
   
 
 
 

 

 
 
 
 
  
    
  

 

i NING: This document provides a threat assessment of a cyber-atlack vector :

“Individuals fisted in this report should not be cansidered quilly of any crime or offense

| The focus of this document is lo present evidence of the telecornranications aspects,
of the “dirty bomb” alert and warning received by the U.S. Coast Guard on June jae

, 2017 in the context of federal law. Any individual discussed should be presumed

gcent of any cnmes unt acyucicated otherwise in an apprapnate court of law

   

|

 

 

WARNING: This document provides a threat assessment of a cyber-atlack vector

“tndividuais listed in this report should not be cansidered guilty of any crime or offense.

- The focus of this document is fo present evidence of the telecommunications aspects
of the “dirty bomb" alert and warning received by the U.S. Coast Guard on June jan

2017 in the context of federal law. Any individual discussed should be presumed

| innocent of any comes until adjudicated otherwise nan appropnate courtoflaw

   

 

   

    

 

Above: Depictions from EXHIBIT H, ECF. 122

53. It is hard to fathom how an Amazon book with such vivid disclaimers could be

considered an artifact that accuses the Def. of a crime.

i
ce
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 26 of 55

54. Plaintiffs background to write such a book includes having obtained the certification of
the Professional Development Services and Advanced Professional Series awarded by the
Federal Emergency Management Agency (FEMA) by completing well over seventy-five (75)
on-line courses in emergency management. The undersigned is also recognized by the California
Office of Emergency Services as a Certified Emergency Specialist after completing a rigorous
course of study. The Plaintiff has also been recognized for his knowledge and designated as an
expert in Infrastructure Protection by the Texas A&M University System (TEEX), College
Station, Texas. The undersigned has completed well over thirty (30) instructor-led TEEX
courses in average duration of 16-24 hours (2-3 days) class room attendance,

55. More than anything, it was the Plaintiff’s experience and training that led him to inform
the Captain of the Port of New York and New Jersey about the Def’s activities; “information
conveyed to the Coast Guard in a letter to Captain Tama.” [EXHIBIT H, ECF. 122]. According
to the Def. everything in the letter is false and that this letter addressed and delivered to five (5)
people has hurt his “business”. Def. Goodman is certainly in the best position to explain to the
Court what information in the 2/22/2019 letter to Capt. Jason Tama, U.S.C.G. letter is false. He
chooses not to, as he is unable to.

56. | The Court should note that this letter was mailed to only five (5) parties that may have
had a public governance interest in the Port of Charleston “dirty bomb hoax” style of what is
commonly referred to as a “cognitive attack.” No matter. According to Def. Goodman “the
information ... in the letter ... is false”. Case closed. This smacks of an unduly vague,
ambiguous and conclusionary allegations that cannot be proved. Net result incoherent and

illogical defamation allegations.

26
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 27 of 55

57. While lengthy, the foregoing information demonstrates that the Court may find it prudent
to consider defining the scope upon which Def. can raise defamation allegations to the
mandatory one year statute of limitations. Open-ended slap dash allegations by the Def. that run
the gambit of conspiracy theories should be accompanied by some coherent theory or evidence.
Otherwise, this is extremely prejudicial to the Plaintiff.

LEGAL ARGUMENT

58. The Magistrate Judge relied on Regal Custom Clothiers, Ltd. v. Mohan's Custom Tailors,
Inc., No. 96 Civ. 6320, 1997 WL 370595, at *8 (S.D.N.Y. July 1, 1997) to support the
proposition that the Defendant has adequately pled a defamation per se counter-claim against the
Plaintiff in the context of Fed. Rules Civ. Proc. Rule 8(a).

59. Other courts have also relied on Regal Custom Clothiers as well; but, have amplified the
issue of conflating defamation claims amongst several individuals. See Sebastiani v. Brooklyn

Hosp. Cir., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19, 2019).

“ [T]his case is distinguishable from Regal Custom Clothiers, Ltd. v. Mohan's Custom
Tailors, Inc., No. 96-CV-6320 (SS), 1997 WL 370595, at *8 (S.D.N.Y. July 1, 1997). See
id. ("[I]t is not clear who is alleged to have made the defamatory statements. The
Complaint alleges that 'Defendants' made the defamatory statements, but the [plaintiffs'
brief] refers only to the alleged defamatory statements by [one defendant]... .").
Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19, 2019)

And

“ The "central concern" at the pleadings stage of a defamation case "is that the complaint
‘afford [the] defendant sufficient notice of the communications complained of to enable
him to defend himself." Linell v. N.Y.C. Dep't of Educ., No. 15-CV-5085 (CBA)
(MDG), 2017 WL 880853, at *2 (E.D.N.Y. Mar. 3, 2017) (quoting Kelly, 806 F.2d at
46).” Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19,
2019)
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 28 of 55

60. The Plaintiff has not received adequate notice as to what defamatory statements were
made and by who and when. Some distinction is needed to help the Plaintiff understand what
defamatory statements were made whom, a process relied upon by the court in Sebastiani v.

Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19, 2019).

FAILURE TO PROVIDE PLAINTIFF WITH ADEQUATE NOTICE

61. | Def. Goodman’s statements are patently insufficient to state a claim for defamation
within the context of Fed. Rules Civ. Proc. Rule 8(a)(2). The Plaintiff has little or no idea what
specific defamatory statements Def. Goodman is referring to, especially as these allegations are
co-mingled with “conspiracy” claims and jargon involving third-parties. “The mere allegation
that defamatory statements were made to another unidentified residency program is too
indeterminate to provide sufficient notice of Plaintiff’s claim so that Defendant can prepare their

defense,” Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19, 2019).

"(T]he mode of pleading defamation is governed by [Federal Rule of Civil Procedure
("Rule") 8]." Kelly v. Schmidberger, 806 F.2d 44, 46 (2d Cir. 1986). Under the liberal
notice pleading standard set forth in Rule 8(a)(2), a complaint must include "a short and
plain statement of the claim showing that the pleader is entitled to relief." Swierkiewicz
v. Sorema N. A., 534 U.S. 506, 512 (2002) (quoting Rule 8(a)(2)). A "short and plain
statement" is one that "give[s] the defendant fair notice of what the plaintiff's claim is and
the grounds upon which it rests." Id. (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)).” Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. July 19,
2019)

“While it is true that the pleading standard for defamation claims in federal court is more
relaxed than the standard required in New York state court, the Supreme Court has stated
that "[flactual allegations must be enough to raise a right to relief above the speculative
level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 679 (2009) ("While legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations."). Doe v. Doe, No. 16 Civ.
0332 (NSR) (S.D.N.Y. July 14, 2017)

9
28

2
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 29 of 55

62. To illustrate, the Def. states, (para. 73, 122) “Sweigert has persistently and continuously
repeated the lie that Goodman planned, oversaw and / or participated in a scheme to perpetrate a
dirty bomb hoax.” The Plaintiff cannot be reasonable expected to interpret “persistently and
continuously”. Setting aside that facts that this statement is completely untrue, the Plaintiff is
now expected to prepare a response to this type of vague and ambiguous statement.

63. Again, Def. states, (para. 73, 122) “He [Sweigert] echoes this, nearly identically,
claiming Goodman had foreknowledge and / or some involvement in explosions at a Texas LNG
facility. These statements are categorically false and totally unsupported facts or evidence.”
Setting aside the fact that no such statements exist, the Def. doesn’t even provide a clue as to
what medium (social media, YouTube, FaceBook, Twitter, television, radio, blog, etc.) these
statements can be found. It places an undue burden upon the Plaintiff to “mind read” what the
Def. is talking about.

64. Again, Def. states, (para. 73, 122) “[s]ubsequent to these events, Sweigert wrote and self-
published a book rife with false allegations accusing Goodman of plotting, planning, overseeing,
coordinating otherwise playing some key role in the alleged bomb hoax.” Setting aside the
expiration of the statute of limitations for defamation for the content in this book (April 14, 2018
to April 14, 2019), Def.’s statements are simply untrue — and, Def. provides no evidence to the
contrary.

65. This Court must decide if the Def. can supply any evidence that could be used to support
his outlandish claims. The Court should consider whether it is even possible to obtain evidence
during the discovery process sufficient to sustain the Def’s baseless allegations.

“« [T]he court considers the elements of a prima facie case in determining whether there
is sufficient factual matter in the Complaint which, if true, give Defendant “fair notice” of

29
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 30 of 55

Plaintiff's employment discrimination claims and the grounds on which such claims rest.
Erickson, 551 U.S. at 93, 127 S.Ct. 2197.” Doverspike v. Int'l Ordinance Techs., 817 F.
Supp. 2d 141 (W.D.N.Y. 2010) [emphasis added]

And

“(See also Doverspike v. Int'l Ordinance Techs., 817 F. Supp. 2d 141, 148 (W.D.N.Y.
2010) (dismissing employment discrimination claims where "although [the plaintiff]
alleges she is a Native American holding Native American spiritual beliefs, . . . [she] fails
to allege any facts that could plausibly be construed as establishing [that her] discharge
was based on her membership in any of the protected classes"), aff'd, 445 F. App'x 399
(2d Cir. 2011).” Soto v. Marist Coll., No. 17-CV-7976 (KMK) (S.D.N.Y. June 5, 2019)
[emphasis added]

And

“While a Plaintiff need not plead sufficient facts to establish a prima facie case of
employment discrimination to survive a motion to dismiss, courts consider the elements
of a prima facie case in determining whether there is sufficient factual matter in the
complaint, accepted as true, to raise a reasonable expectation that discovery may reveal
evidence of employment discrimination. Doverspike v. Int'l Ordinance Techs., 817 F.
Supp. 2d 141, 147 (W.D.N.Y. 2010).” Krehan v. Held's Janitorial Serv., Inc., 12-CV-
160S (W.D.N.Y. Sep. 12, 2012) [emphasis added]

And

"A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged. The plausibility standard is not akin to a 'probability requirement,’ but it asks for
more than a sheer possibility that a defendant has acted unlawfully." Id. at 1949 (quoting
and citing Twombly, 550 U.S. at 556-57 (internal citations omitted)” Krehan v. Held's
Janitorial Serv., Inc., 12-CV-160S (W.D.N.Y. Sep. 12, 2012) [emphasis added]

THE BULK OF DEFAMATION CLAIMS ARE TIME BARRED

66. Concerning any defamation allegations related to the Plaintiff's book, those are presumed

to be time barred as the book was published April 14, 2019. See: Report: The Port of Charleston
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 31 of 55

Dirty Bomb Hoax and Social Media Liability Paperback — April 14, 2018 ,

[https://www.amazon.com/Report-Charleston-Dirty-Social-Liability/dp/1717056792].

“The statute of limitations in New York for defamation is one year from the date of the
publication of the statement. N.Y. C.P.L.R. § 215(3). "[U]nder the 'single publication
rule’, a reading of libelous material by additional individuals after the original publication
date does not change the accrual date for a defamation cause of action but, rather, the
accrual date remains the time of the original publication." Gelbard v. Bodary, 706
N.Y.S.2d 801, 802 (App. Div. 2000). An exception to the single publication rule applies
when a defamatory statement is "reissued" or "republished," which gives rise to a new
limitations period. Gold v. Berkin, 2001 U.S. Dist. LEXIS 1206, *11 (S.D.N.Y. Feb. 9,
2001). This exception does not apply to statements published online continuously
available to the public. Van Buskirk v. N.Y. Times Co., 325 F.3d 87, 89-90 (2d Cir.
2003); Firth v. State, 98 N.Y.2d 365, 370 (2002); Young v. Suffolk County, 705 F. Supp.
2d 183, 212 (E.D.N.Y. 2010) ("[U]nder the single publication rule, the fact that a story
remains available online does not restart the statute of limitations."). F’ta Mkt. Inc. v.
Vevi, Inc., 11 CV 4789 (VB) (S.D.N.Y. Feb. 1, 2012)

Plaintiff's claim for defamation is barred by the applicable statute of limitations and is
hereby dismissed.” Fta Mkt. Inc. v. Vevi, Inc., 11 CV 4789 (VB) (S.D.N.Y. Feb. 1, 2012)

67. It is also instructive to note that New York State does not allow extensions of the statute
of limitations for a given tort; see N.Y. C.P.L.R. § 215.

IIED CLAIMS BASED ON SMEAR CAMPAIGNS HAVE BEEN UPHELD IN THIS DISTRICT

68. The Second Circuit has stated that a smear campaign can support a claim for TED. Ina
defamation and IIED case (which coincidentally involves Edward Butowsky — the employer of
Manuel Chavez, IID) the Second Circuit opined:

“Under New York law, although "[t]he standard of outrageous conduct is strict, rigorous
and difficult to satisfy ..., that is not the case when there is a deliberate and malicious
campaign of harassment or intimidation." Scollar v. City of New York , 160 A.D.3d 140,
74 N.Y.S.3d 173, 178 (1st Dep't 2018) (internal quotations omitted). To be sure, "it is
manifestly neither practical nor desirable for the law to provide[ | a remedy against any
and all activity which an individual might find annoying.” Nader v. Gen. Motors Corp .,

34
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 32 of 55

25 N.Y.2d 560, 307 N.Y.S.2d 647, 255 N.E.2d 765, 770 (1970). At the same time,
"where severe mental pain or anguish is inflicted through a deliberate and malicious
campaign of harassment or intimidation," IIED provides a remedy. Id. In other words,
under New York law, the proper inquiry is not merely whether each individual act might
be outrageous. Rather, the question is whether those actions—under the totality of the
circumstances—amounted to a deliberate and malicious campaign.” Rich v. Fox News
Network, LLC, 939 F.3d 112 (2d Cir. 2019)

69. The total of circumstances weighing against the Def. is staggering. Def. openly admits
that he was aware of the Plaintiff during his video productions that led to the Port of Charleston
on June 14", 2017. In fact, an hour before the infamous tweets “DIRTY BOMB .... MEMPHIS
MAERSK .... PLEASE INVESTIGATE” the Def. spent three (3) minutes discussing the
undersigned’s purported involvement in C.I.A. drug running in Latin America as part of the Iran-
Contra scandal. Def.’s slander, libel and defamation against the Plaintiff began approximately
June 14", 2017 and has not stopped. This represents a multi-year smear campaign directed
specifically at the emotional health of the Plaintiff.

70. | The Court should also consider how the Def. tried to exploit a “known” emotional
weakness of the Plaintiff; that of his participation in a forced landing of a U.S. Army helicopter
(tail number 20212) in Managua, Nicaragua in 1982. The Def’s artwork depicting the likeness
of the undersigned with Iran-Contra conspirator Lt. Col. Oliver North, U.S.M.C. (ret.), the
wreckage of a crashed aircraft, accompanied with “Iran-Contra” newspaper headlines is a clear
example of exploitation of an emotional weakness.

“Here, Fox News and Zimmerman do not sufficiently contend that its conduct—although
knowingly outrageous—is nonetheless entitled to the "privileged-conduct exception"
under New York law. Therefore, we do not need to consider whether the two Appellees
abused that hypothetical privilege. Recklessness, as New York courts have held time and
again, is sufficient to make a claim for ED. And knowledge of a peculiar susceptibility
to emotional distress, as outlined in comment f of the Restatement (Second), aptly
describes a particular form of recklessness. The two Appellees' attempt to require specific

32
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 33 of 55

intent to cause emotional distress fails.” Rich v. Fox News Network, LLC, 939 F.3d 112
(2d Cir. 2019)

71. The Def.’s multi-year smear campaign against the Plaintiff has been and remains
relentless. The suthor of the SAC (ECF. 88) limited allegations just to the most recent
reprehensible conduct that transpired between January and June of 2019 as a courtesy to the
Court to promote judicial efficiency. However, dozens of other acts of humiliation and
emotional abuse perpetrated by the Def. can be cited. Turley v. ISG Lackawanna, Inc., 774 F.3d

140, 157-62 (2d Cir. 2014).

CONCLUSION
72. The administration of justice does not seemed served by providing Def. Goodman a
defamation “blank check” to allege any slap dash conspiracy de jure against the Plaintiff without
relevant evidence or a coherent theory to back those accusations up.
73. The Court should strongly consider the practical effects of sustain the Def.’s allegations
of defamation without some degree of specificity. Otherwise, the Plaintiff is placed in the
position of continuing to play “whack-a-mole” each time Def. decides to launch another
allegation related to a perceived co-conspirator or joint tortfeasor.
74. The Magistrate Judge may have erred by allowing the Def.’s incoherent and implausible
conspiracy defamation theories to stand. Def. has not produced linkages between perceived
defamatory statements and conduct attributed to directly the Plaintiff. These defamatory
statements are attributed to other third parties that have nothing to do with the Plaintiff.
75. The Def.’s incoherent and implausible conspiracy defamation claims should not be
allowed stand in the counter-claim papers (ECF. 122). Def. has not produced linkages between

perceived defamatory statements and conduct directly attributed to the Plaintiff.
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 34 of 55

76. Def. spends two paragraphs (13 & b14, ECF 122) discussing Tyroan Simpson, aka
“Frank bacon”, with whom the Plaintiff has no contact or association. Def. complains that the
Plaintiff attempted to intervene in the Virginia lawsuit (para. 15). Def. complains that the
Plaintiff operates a counter-speech blog to defend himself from Def.’s attacks. Def. accuses
Plaintiff of using his knowledge of military radio communications (essentially glorified ham
radio operations) as being used as part of a clandestine network to communicate with co-
conspirators (para. 24). Def. goes on and on about a non-party — Steve Outtrim — in paras. 28 to
33. Again, the only logical connection is that the Plaintiff “reblogged” an Outtrim post almost a
year old. In para.s 58 to 67 the Def. describes his relationship with George Webb and activities
leading up to the June 14", 2017 (Port of Charleston) that have nothing to do with the Plaintiff.
Then the Def. devotes para. 69 to action of Steele that have nothing to do with the Plaintiff.
Simply stated, the Def. is pre-occupied with third parties and has no real defamations claims
against the Plaintiff.

77. This Court should rightly ask the Def. “where’s the defamation beef”? Meanwhile, the
Defendant’s counter-claim for defamation should be dismissed in its entirety with prejudice
without leave to amend.

78. | Meanwhile, it seems that the apparent law in this Circuit guides this Court to the
conclusion that social media smear campaigns, when designed to trigger emotional dark
memories, rise to the level of supporting a legitimate I.LE.D. claim.

79. When the totality of circumstances regarding the Def.’s conduct is examined, the
Plaintiff's LI.E.D. claim should be left undisturbed. See “IV. NEGLIGENT AND
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS”, pages 63 to 69 (ECF 88). Or, in

the alternative, the Plaintiff should be provided leave of the Court to amend and clarify this claim
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 35 of 55

to reflect the totality of circumstances — namely compartmentalized into a working definition of

“smear campaigns”.

Dated: March 6, 2020

VoOoP

D. George Sweigert

Spoliation-notice@mailbox.org

3/¢ [2
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 36 of 55

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on the March 6", 2020.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
US. District Court

500 Pearl Street

New York, New York 10007-1312

VY. Ca _/

D. GEORGE SWEIGERT

g

3 /é [r°

Us
co
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 37 of 55

EXHIBITS TO ACCOMPANY
PLAINTIFF’S OPPOSITION TO THE MAGISTRATE JUDGE’S REPORT
AND RECOMMENDATION ISSUED MARCH 2, 2020 (ECF. DOC. 138)

I hereby certify that the attached exhibits are a true and accurate copy of the source document.

Dated: March 6, 2020

pe ey

D. George Sweigert

Spoliation-notice@mailbox.org

aff

37
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 38 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 17 of 17 PagelD# 2529

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

-against-

JASON GOODMAN,

 

ROBERT DAVID STEELE,

 

 

 

 

 

RICHMOND DIVISION
Plaintiff, 17-CV-00601-MHL
meECE Ae “i | if
| 4
| UL 15 2019 ul
Defendant. i ceed
RT
CLERC TS OMA |
CERTIFICATE OF SERVICE

It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

Clerk of the Court
USS. District Court
701 E. Broad St.
Richmond, VA 23219

Jason Goodman Susan A. Holmes
252 7th Avenue ( Lutzke )

Suite 6-S 2608 Leisure Drive
New York, NY 10001 Apt. B

Ft. Collins, CO 80525

/4

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this__/

day of July, 2019.

 

De Sap

D. GEORGE SWEIGERT, C/O

AAIAG

MESA, AZ 85211
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 39 of 55

Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 1 of 17 PagelD# 2513

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

D.G. Sweigert, c/o

P.O. Box 152

Mesa, AZ 85211
Spoliation-notic ailbox.or:

July 11, 2019

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001
Clerk of the Court, Room 3000
US. District Court
701 E. Broad St.
Richmond, VA 23219
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

District Judge M. Hannah Lauck
SUBJECT: PART ONE: ATTEMPTED FRAUD ON THE COURT BY

DEFENDANT GOODMAN VIA ECF DOC, NO. 139
REF: (a) MANUAL CHAVEZ, III (DOB 03/21/1986), AZ DL DO1566834 / ; 9

A 7!

Good Morning:
1. This letter addresses the false misrepresentations that you continue to present to this

honorable Court based on insufficient tainted evidence that has been created with the cooperation

of your CrowdSource The Truth (CSTT) side kick, see ref: (a), kno “DE. FANGO~~.- =
[fE EGE = IV Vie [= Ii
,

UL 15 20l9

CLERK. U.S. DISIRIC iG RCOURT |
RICHMOND, VA

   

 
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 40 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 2 of 17 PagelD# 2514

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

2. Your attention is kindly directed to ECF Doc. No. 139, para. 20, shown below.

24 GY LMI pe Lprrgesens Wye eerswens seomennm mom ow eo: * -

25 20. As previously submitted in these proceedings, (ECF No. 78 EXHIBIT 1) intervenor

26 Application D. George Sweigert, telephone Manuel Chavez Ill, making substantially the

a same claim, falsely stating that Defendant Goodman was paid by Black Cube
28

DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE It SANCTIONS - I

ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 12 of 119 PagelD# 2346

~~

(hup://www.blackcube.com) a private intelligence firm in the UK comprised of former

Mossad agents and operatives, according to their own public website.

 

21. On or around June 2019, Manuel Chavez IH voluntarily shared some of his personal

3. Please take note of the following litigation in which ref: (a) (DEFANGO) is a witness:

US. District Court

for the District of Columbia

RICH v. BUTOWSKY et al

CASE #: 1:18-cv-00681-RJL
Judge Richard J. Leon
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 41 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 3 of 17 PagelD# 2515

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE vy. GOODMAN, 17-CV-00601-MHL

4, In recent YouTube video productions distributed by ref: (a) (DEFANGO) it has been
clearly stated by ref: (a) that he was a member of a group of “reputation protection” operatives
allegedly directed by Matt Couch (defendant in the above cited action). Ref: (a) has distributed
in a widely pervasive manner, electronic messages from Matt Couch to support his testimony in
the above cited litigation. Ref: (a) has also been vocal about evidence that he has furnished to

you as well, See below:

subpoena compliance - Aaron Rich Lawsuit -
defango tv 6/22/2019

Defango TV

Streamed 1 week ago + 1,632 views

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. | think a
few people are going to really dislike this stream but it’s ...

Miele

 

Streamed live on Jun 22, 2019

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.

Internet URL: https:/Awww.youtube.com/watch?v=p BINjF lApZg&t=7427s
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 42 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 4 of 17 PagelD# 2516

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

 

Matt Couch © sent you a
Direct Message.

You gunt get tivs from me. froma
Source jason Goccmanis on the
payroh of a man named Arnan
iichan Arran has vasonds ng wor
garty oul Of MacKmarl Jason was at
garbes with @ produce: named Baan
ges ahd there were unlelaged
boys and Gis Jason was Dong pan
SP FES aweex and as mow up to
200 4 aweesx Lauta Locome:
making $7000 a week from Miicnan
Back Cone feedineminfo Jason
found Gul thal Mlcnanis Gayitg

A enn cement eee, A ct it i tne cn nt a stn me ll
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 43 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 5 of 17 PagelD# 2517

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

do not tell anyone how you got ths
info. Gooeman’s jcd 1s to deflect
attention from Rahm Emanuel.
Chuck Schumer and DVS Rahm
Ssecrety paid Pakistan: prosecutc’s 3
men in hush money in March 2039
to make a ton of fraud charges co
away The money came from israe!
The Awan's have been spying for
Israel since 2007-2008 with Schumer
as tre king pin. Now Milchan works
witn a guy names Au Hersh [know
you and T and others know some of
ths stuff, cut now you know the fu3
story Also, Alan Dershowitz has over
7 hours of Orgy Island wd hiccen ard
ms wid file 1s cated Insurance, the
same name as Schumer's boy
Anthony Wiener Fiease keep my
name cutof tus | focus on Vegas
end Seth But this is blow away stuff
Goocman wal freak when you expose
tius Itcomes directy from @ CiA guy
on our team

5. The enlarged video screen-shot from the above video content demonstrates that the
source of the “Black Cube rumor” was apparently Matt Couch — and NOT the undersigned as
you continuously report. As discussed in the previous letter on this subject, dated June 30%,
2019, you have implicated the undersigned as the source of the “Black Cube” rumor. To refresh
your memory the rumor states that you and Laura Loomer were being paid by a Black Cube
operative, stated by ref: (a) (DEFANGO) and NOT by the undersigned.
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 44 of 55

Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 6 of 17 PagelD# 2518

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

6. As you can see by the above screen-shot evidence, Matt Couch was the source of this
“Black Cube” rumor. This rumor was distributed by ref: (a) (DEFANGO) on his own volition.
The undersigned has nothing to do with the promulgation of this “Black Cube” rumor. The
reverse is true, the entire matter was the sole responsibility of ref: (a), who is your CSTT side-
kick. Your insinuations in ECF Doc. No. 139, para. 20 that the undersigned promulgated this

rumor are false and an example of your unrelenting fraud.

7. Recall that the offending “Black Cube” rumor remarks were made by ref: (a), reported by
you in EXHIBIT I (no. 9 in ECF) of ECF Doc. No. 78, which is cited by you in para. 30 of ECF
Doc. No. 139 (see video entitled //.25.17.Solving.rar ). These remarks were NOT made by the

°
undersigned.
Qanon Community Divided ALener ta Quinn Michads Al Viral Videos and &) Monday Ceep State Duce NIGHTWAVE Delango Exposed a3. a
chan /pol vs Sch.net_. from Defango Machines Google Via Jason Goodman t Def... 838 yews 1 yea" ago @OITCOIN SHILLITINE SCIA..
6 2K views » 1 peat ago LOX views © t peer age TPS views” * year ago 24K vans + 1 year ago: 1 OK views + year ags

  
 

 
 
 

Follow The White Rabba

ow to Rave a%x with your Sunday Phone Bocthing { Det 41.25.17.Solving ror Red Triangke Zodiac + Crypmcurrency,
ids ip in Search Reset on. Viog 100 3.8K mews « t year ago Sevens. Exposed Cicada 33_ SingularityNO and teRoad.. Explained Correctly...
4.2K sunws ¢ f year age 1.2K wews * 1 yesr age 46K views © 1 year ag0 TSK vene st yeEr 399 32K vews * TF year ago

 

 

Red Triangle | Cicada 3301 Hove to Steemnit | Puzzling Everything is Connected Red Titanate Count firdshed! «= Red Trisngte Counttfown 10 Kolams of Teng37}
Sobingsor Updaced [Def Viog 99 Away Glitch Svan + Cicada. Away Glitch Swan | Cicada. tours { Red Triangle Puttle Current Sofving Progress:
t.6K viows ' 1 yeas ago 1K views © 1 your ago 3.1K views © t year aga 2.2K views * T year ago 28X vows * 1 yea! ago 733 views * T year ego

———==e

a 7

&

w=

r
John McCain's Leg injury Red Jatin? Red Triangle. tendezvous | Tengrl 237 AReading from the BookofQ Triangle Cicada S301 by Qanon Deep Dive | Follow the
Fake? Genon Connection wi. = Nepal Tengri137 Returns. Retums G666aD731 | The QAnon Bible CetCon ? }Qanon and The... White Rabbit | Cicada 3301.
4K ews +f year aga T.GK views * t year ago 1.2K views ¢ * year age ‘TK views © { year ago O.9K vaws +f year ago 17 vane +1 pear ego
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 45 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 7 of 17 PagelD# 2519

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

11.25.17.Solving.rar

i Defango TV
e] Streamed 1 year ago 3,880 views
" Long day of puzzling and work Read More @steemit ...

 

Streamed live on Nov 25, 2017
Long day of puzzling and work

Internet URL: https://www.youtube.com/watch?v=jK730CxCGOE&t=4363s

8. Ref: (a) (DEFANGO) promulgates the Black Cube rumor as seen in the video that ps.
appears below. ABOVE 241-19

REF: (A). 01.12.22. It’s really crazy to me too .. I was picking up on something .. uh
.. Black Cube. And, like I had gotten some information about . like .. some information
from quote unquote “CIA source” that was talking about how Loomer and — what’s his
name — Goodman were getting paid by some Black Cube, some Black Cube
operative. And then it started clicking in my head.

{emphasis added]

9. It is instructive to note that you specifically featured the Black Cube corporate web-site in
your video production distributed in a widely pervasive manner two (2) days after these Black

Cube rumor remarks were made public by ref: (a) on 11/25/2017 (see below).
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 46 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 8 of 17 PagelD# 2520

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

BLACX CUBE’

ee ey

 

Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response
15,317 views i 672, O11 126 SHARE | SAVE

Deep State Dunces Attack George Webb & CSTT
- Bitcoin Challenge Response

@ Jason Goodman

Streamed 1 year ago + 15,315 views

., The dumbest affiliates of the Deep State simply will not give up their
F4 tudicrous attacks on the truth, while simultaneously offering ...

 

Streamed live on Nov 27, 2017
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while
simultaneously offering no evidence to support their claims.

Internet URL: https://www.youtube.com/watch?v=GNxCk6ngFJg

10. Below is a transcript of your comments as recorded in the above cited video.

GOODMAN. 07:57. They’ll put out a video that where they’ ll say ‘oh yeah, Jason
Goodman is working for Black Cube. Now I will tell you something. I had no idea what

Black Cube was, before these guys made a video about it.

[emphasis added]
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 47 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 9 of 17 PagelD# 2521

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

11. Your CSTT side-kick DEFANGO (ref: (a)) is the sole purveyor of this Black Cube rumor
— NOT the undersigned. This point is amplified in the STEEMIT post created during the time
period in question by ref: (a) (DEFANGO) (see below).

Black CUBE Jason Goodman

Cc» defango (64)~ in news + 2 years ago

Jason Goodman, you want to play old west gunslinger with peoples reputations?
Been building a case on you since you asked me to look you up. , and your
connections to child pedophiles, and Mossad.

CIA SOURCE: Deep Throat confirmed by @frankbacon

Jason Goodman is on the payroll of a man named Arnan Milchan. Arnan has Jason
doing work partly out of blackmail. Jason was at parties with a producer named
Brian Singer and there were underaged boys and girls. Jason was being paid
$2.788 a week and its now up to $3500 a week. Laura Loomer is making $7000 a
week from Milchan. Black Cube feed them info. Jason found out that Milchan is
paying Loomer twice as much as him and thats why they had this fight. Please do
not tell anyone how you got this info. Goodman's job is to deflect attention from
Rahm Emanuel , Chuck Schumer and DWS. Rahm secretly paid Pakistani
prosecutors 3 million in hush money in March 2009 to make a ton of fraud charges
go away. The money came from Israel. The Awan's have been spying for Israel
since 2007-2008 with Schumer as the king pin. Now Milchan works with a guy
named Avi Hersh. I know you and T and others know some of this stuff, but now

wrree bees mews than Ge nt AVR A lawn Tra cnk 2b Lan nen Fhe nec ALS Dawe Tala A

Internet URL: https://steemit.com/news/@defango/black-cube-jason-goodman

9
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 48 of 55

Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 10 of 17 PagelD# 2522

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

12. Your attention is directed to para. 32 of ECF Doc. No. 139 (shown below).

| 32. Chavez is an associate of Intervenor Applicant and has been paid by Intervenor Applican

and has received direct instructions from Intervenor Applicant. Intervenor Applicant

> ww WwW

operates a YouTube channel under the account name “Prepper Kitty Intel PKI”. Many

exhibits in this instant legal matter have referenced this YouTube account. YouTube

wv

 

 

username Prepper Kitty Intel has paid Chavez via YouTube Superchat (EXHIBIT 1)

13. Show below is EXHIBIT I, that is attached to ECF Doc. No. 139.

Hase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 112 of 119 PagelD# 2476

EXHIBIT I

 

 

 

 

 

 

 

 

 

 

 

 

Nae ad 099-9 0 ONE TD COeamh OUR te tna) Bruton hs AE teeta eat
Fh Woe ob nes bet an Or 0s REDO RED SEOML RON ne coca ROCIO
L chondnne inenetradptrioyy vl oanp howuaietaiannaltcnberaenet wataie

 

 

ames,
AINE tats wb ERE RICO pri Oh mE Om,

wean es arm
=

 

 

10
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 49 of 55

Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 11 of 17 PagelD# 2523

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

14. | EXHIBIT I (ECF Doc. No. 139) is a screen shot of an apparent DEFANGO TV

YouTube podcast (see above). The “super-chat” portion of the video screen shot appears below.

 

15. According to your pleading, you want this Court to believe that the alleged illustrated
$20.00 “super chat” donation to DEFANGO TV (displayed in the unauthenticated exhibit — see
above), with the text “Check Mate King Two this is White Rook OVER”, provides evidence that
“Chavez is an associate..”[ of undersigned] and “Prepper Kitty Intel has paid Chavez...”.

[$20.00].

16. At the outset, there is no Internet URL Internet address provided in EXHIBIT I, ECF
Doc. No. 139. By NOT providing the correct evidentiary basis for this “exhibit” (which has

been explained to you via letters in this litigation and other litigation) this exhibit is moot.

17. There are other issues associated with your ECF Doc. No. 139, para. 20 (see above).
There are legal insufficiencies associated with your “evidence”, for example: (i) whether or not
the purported evidence you propound rises to the level of sufficiency in the light of the Federal
Rules of Evidence (F.R.E.), and (ii) your use of hearsay and guilt by association in an attempt to
attribute Black Cube rumor comments to the undersigned and NOT to ref: (a) (DEFANGO) (as
broadcast in the video you have described as EXHIBIT I, to ECF Doc. No. 78). This is a

falsehood and an attempt to mislead the Court.

11
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 50 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 12 of 17 PagelD# 2524

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER; STEELE v. GOODMAN, 17-CV-00601-MHL

18. In sum, you expect the Court to believe that an alleged public “super-chat” donation of a
$20.00 donation to ref: (a) (DEFANGO) 30-45 days ago is the equivalent of the alleged private
(non-public) $1,500.00 PATREON donation made by “AMABISS” to ref: (a) (DEFANGO)
purportedly made 18 months ago. You have misrepresented these facts to the Court to Y

promote the fallacy that the undersigned is working with members of the DEFANGO conspiracy.

19. Caveat: for your information “Check Mate King Two this is White Rook OVER”
(which appears in the above illustrate ‘“‘super-chat” text) is a comical reference to the radio call
signs used in the 1960’s World War IT drama television series “COMBAT” staring Rick Jason

and Vic Morrow. Below is an example of the television show.

 

COMBAT! s.1 ep.3: “Lost Sheep, Lost
Shepherd" (1962)

Internet URL: https://Awww.youtube.com/watch?v=13 5lw9C Wk-g&t=24s

20. Your attention is directed to the following YouTube channel named “MERLIN
DEFANGO”, which is maintained by ref: (a) (see below).

12
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 51 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 13 of 17 PagelD# 2525

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Seon WOE ,

Merlin Defango 3516

Home = Videos_—s Playlists «= Community = Channels = Aart

 

Ca Upfouts ~ Oats added (newesh © Gnd ~

Pt ae Mee, AL a0 Lo a
Pe et

 

21. As you are well aware, you placed a telephone call to ref: (a) (DEFANGO) while he was
conducting a livestream YouTube broadcast (similar to your use of livestream technology
during the closure of the Port of Charleston on June 14, 2017). Your conversation you’re your
CSTT side-kick is available within the YouTube video content (see below) posted by ref: (a)
(DEFANGO).

 

Oay 1-ORIVE WAVE VIVA MERLIN Detango 6-26-2019

POE teri Detangs
aaa ™~ 992 views
oe mee tee eu

Streamed live on Jun 26, 2019
VAPORTUBE. WERE ya Been defango????

Internet URL: https://www.youtube.com/watch?v=11dhF6m1-9¢&t=7523s

13
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 52 of 55

* Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 14 of 17 PagelD# 2526

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

PERT EE (ook oT Le
TRL RS TRET

     

cee baka

  

eeed a Taree.)

The Joyride Vampire and Late Night with Morin hefant Ao :
PsyQOpera Bats - BreakfastClub... Isotopium: ChermobyL Robots.

$88 views © ft week ago 184 views * 1 week 399

   
   
   

—\& Bound and Trouble in Viva las Trump Drivetime to Viva las Trump Drivetime to
Larptown- Medin defango 6-30-... vegas - Mestin dofango 6-30-20"... vegas - Merfin defango 6-30

932 views * I week ago $48 views * 1 week ago 70 vieves * Fvecek ago

    

iG aot Cy et oo TET de

New surface goDay2DRIVE Dayt-ORIVEWAVEVIVA Daywave Florida defango y go nigh
WAVE merin defanga MERLIN Defango 6-26-2019 533 views * Jweeks ago Florida meetup the Unirack #BlueAvians 4S
$68 views > T week ago 931 views * I week ago 632 views * 3 weeks 290 1,077 views * 4 weeks ago

    

 

 

 

22. Your conversation commences at time-mark 42:35 and is as follows (excerpts):

TRANSCRIPT OF DISCUSSION
REF: (A): Oh, Jason Goodman is calling me. Hello Jason Goodman.
GOODMAN: Manual Chavez, how are you.
REF: (A): I am doing alright, just heading to Arizona right now.
GOODMAN: OH, ok. So I guess you are in a bit of a drive. I don’t know if you had a

chance to see my messages, but one thing I would really like to get — if
your able to send it — is either a screen capture from Patreon of . uh .. the
dash board, or the initial e-mail Patreon that sends you that says

AMABISS has become a Patreon and shows an e-mail of that account.

REF: (A): I can send that over to you no problem, actually. Garble. I actually did
get that e-mail . and .. all .. uh .. and I have a couple of messages for how
ever many months she was on my thing and I will send you like a copy of

that it shows the date and what e-mail she was using.

14
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 53 of 55

* Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 15 of 17 PagelD# 2527
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

GOODMAN:

REF: (A):

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Something you would write to the Bar Association saying “hey, look, this
judge determined that it is likely that Biss is making these inappropriate
payments. He is not supposed to be paying you, if you’re his client, and
particularly if that payment is coming at a time you are engaged in
activities like making videos about his lawsuit, that spread allegations out
across the Internet, that aren’t true. Things like that. So, that is my
position that he had someone paying you to do that stuff. He’s been
working with Robert David Steele, you were working for Robert
David Steele, at the time, Sweigert [undersigned] was working with
you, Tyroan Simpson was working with you and Sweigert and these

are the elements of conspiracy.

Yeah, I mean you got the conspiracy down pretty well. I mean. I will send
you everything that shows she was on my Patreon and she was paying me
on Patreon, for sure. But, was I working in concert with Dave Acton
{undersigned] and those guys, yeah, f_ck it, why not. I will say
whatever. (Laughter)

{emphasis added]

SUMMARY

23. It appears that you have intentionally conflated the undersigned with ref: (a)

(DEFANGO) in a fraudulent manner to support the Black Cube rumor narrative. Overwhelming

evidence indicates that this rumor is directly and solely traceable to ref: (a) (DEFANGO) and

NOT the undersigned. Nonetheless, you continually ask this Court to believe in this falsified

narrative based on flimsy tainted and unauthenticated evidence, which you present in a glossed

over manner.

15
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 54 of 55

¢ Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 16 of 17 PagelD# 2528

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

24. It appears that you have intentionally conflated the undersigned with ref: (a)
(DEFANGO) in a fraudulent manner to support the Black Cube rumor narrative. Overwhelming
evidence indicates that this rumor is directly and solely traceable to ref: (a) (DEFANGO) and
NOT the undersigned. Nonetheless, you continually ask this Court to believe in this falsified
narrative based on the most flimsy tainted and unauthenticated evidence, which you present in a

glossed over manner to the Court.

25. It appears from the foregoing that your issues should be with your CSTT side-kick ref:
(a) (DEFANGO) and not me. Your continued accusations regarding the undersigned’s
involvement in a conspiracy with DEFANGO (ref: (a)) appear to be fraudulent on their face.

y

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this__/

Dear

D. G. SWEIGERT

7-0019

day of July, 2019.

 

16
Case 1:18-cv-08653-VEC-SDA Document 139 Filed 03/10/20 Page 55 of 55
Case 3:17-cv-00601-MHL Document 145 Filed 07/16/19 Page 17 of 17 PagelD# 2529

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

 

 

 

 

 

RICHMOND DIVISION
ROBERT DAVID STEELE,
Plaintiff, 17-CV-00601-MHL
-against- EGET i
m7 tb Md
fh Lies ny
JASON GOODMAN, a
; Ub 45 2018 ul
Defendant. _
ob u SSIS) EOURT |
CERTIFICATE OF SERVICE

It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

Clerk of the Court Jason Goodman Susan A. Holmes
US. District Court 252 7th Avenue ( Lutzke )
701 E. Broad St. Suite 6-S 2608 Leisure Drive
Richmond, VA 23219 New York, NY 10001 Apt. B

Ft. Collins, CO 80525

/4

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this__/

day of July, 2019.

 

DeSap

D. GEORGE SWEIGERT, C/O

77019

P.O. BOX 152
MESA, AZ 85211
